EXHIBIT 10.1


[TEMPLATE – OPTIONS/NO RIGHTS/THREE YEAR VESTING]


[DATE]


[FULL NAME]
[ADDRESS]

Dear [FIRST NAME],

               Pursuant to the Company’s Employee Stock Plan (the “Plan”), on
______ (the “Effective Date”) you were selected by the Compensation Committee of
the Board of Directors (as more fully described in Paragraph 14, the
“Committee”) of Cablevision Systems Corporation (the “Company”) to receive
nonqualified stock options (the “Options”) to purchase ____ (___) shares of NY
Group Class A Common Stock of the Company (the “Class A Common Stock”) at a
price of $____ per share.

               Capitalized terms used but not defined in this agreement (this
“Agreement”) have the meanings given to them in the Plan. The Options are
granted subject to the terms and conditions set forth below:

               1.    Vesting. If you remain in the continuous employ of the
Company or any Affiliate, the Options will become exercisable in accordance with
the following schedule:

Date Portion of
Options Becoming Exercisable [1st Anniversary] 33 1/3% [2nd Anniverary] 33 1/3%
[3rd Anniversary 33 1/3%

               2.    Exercise. You may exercise the Options by giving written
notice to the Secretary of the Company specifying the number of shares of Class
A Common Stock as to which the Options are being exercised (the “Exercise
Notice”), together with a copy of this Agreement. Unless the Company chooses to
settle such exercise in cash, shares of Class A Common Stock, or a combination
thereof pursuant to Paragraph 3, you will be required to deliver to the Company
within five (5) days of your delivery of the Exercise Notice, payment in full of
the exercise price due on account of such exercise. You may pay the exercise
price by cash, by certified check, by surrendering shares of Class A Common
Stock or by any combination thereof. Class A Common Stock used to pay the
exercise price pursuant to this Paragraph 2 will be valued at the Fair Market
Value as of the day preceding the date of exercise.

               3.    Option Spread. Upon receipt of the Exercise Notice, the
Company may elect, in lieu of issuing shares of Class A Common Stock, to settle
the exercise covered by such notice by paying you an amount equal to the product
obtained by multiplying (i) the excess of the Fair Market Value of one (1) share
of Class A Common Stock on the date of exercise over the per share exercise
price of the Options (the “Option Spread”) by (ii) the number of shares of Class
A Common Stock specified in the Exercise Notice. The amount payable to you in
these


circumstances may be paid by the Company either in cash or in shares of Class A
Common Stock having a Fair Market Value equal to the Option Spread, or a
combination thereof, as the Company shall determine. Class A Common Stock used
to pay the Option Spread pursuant to this Paragraph 3 will be valued at the Fair
Market Value as of the day the Exercise Notice is received by the Company.

               4.    Expiration. The Options will terminate automatically and
without further notice on the tenth (10th) anniversary of the Effective Date, or
at any of the following dates, if earlier:

  (A)   with respect to those Options which are then unexercisable; the date
upon which you cease to be an employee of the Company or an Affiliate;


  (B)   with respect to those Options which are then exercisable:


  (i) one hundred and eighty days (180) following the date upon which you cease
to be an employee of the Company or an Affiliate, unless you cease to be an
employee by reason of (y) death, Disability (as defined below) or retirement
with the Company’s consent or (z) your employment having been terminated for
Cause (as defined below);


  (ii) three (3) years following the date upon which you cease to be an employee
of the Company or an Affiliate, if such cessation is the result of Disability or
retirement with the Company’s consent; or


  (C)   with respect to all your then outstanding Options, whether exercisable
or unexercisable, the date upon which your employment is terminated for Cause.


               For purposes of this Agreement, “Cause” means, as determined by
the Committee, your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, please of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.

               For purposes of this Agreement, “Disability” means your inability
to perform for six (6) continuous months substantially all the essential duties
of your occupation, as determined by the Committee.

               Notwithstanding the first (1st) sentence of this Paragraph 4, in
the event of your death during the period that your Options are exercisable,
whether death occurs before or after you cease employment, the Options that are
exercisable at the time of your death shall remain exercisable by your estate or
beneficiary until the first (1st) anniversary of your death, whether or not such
first (1st) anniversary occurs prior to the tenth (10th) anniversary of the
Effective Date.

-2-


               5.    Change of Control. As set forth in Appendix 1 attached
hereto, the Options may be affected in the event of a Change of Control (as
defined in Appendix 1 attached hereto) of the Company.

               6.    Tax Representations and Tax Withholding. You hereby
acknowledge that you have reviewed with your own tax advisors the federal, state
and local tax consequences of exercising the Options and receiving shares of
Class A Common Stock and cash. You hereby represent to the Company that you are
relying solely on such advisors and not on any statements or representations of
the Company, its Affiliates or any of their respective agents.

               If, in connection with the exercise of the Options, the Company
is required to withhold any amounts by reason of any federal, state or local
tax, such withholding shall be effected in accordance with Section 16 of the
Plan.

               7.    Transfer Restrictions. You may not transfer, assign, pledge
or otherwise encumber the Options, other than to the extent provided in the
Plan.

               8.    Non-Qualification as ISO. The Options are not intended to
qualify as “incentive stock options” within the meaning of Section 422A of the
Internal Revenue Code of 1986, as amended.

               9.    Relationship with Competitive Entities. In the event you
shall voluntarily terminate your employment or your employment is terminated for
Cause, you shall not become employed by, consult to, or have any interest,
directly or indirectly, in any Competitive Entity (as defined below) within one
(1) year of exercising any Options hereunder. If you shall voluntarily terminate
your employment or your employment is terminated for Cause, and, in either case,
subsequently become employed by, consult to, or have any interest, directly or
indirectly, in a Competitive Entity during such one-year period, you shall
within ten (10) business days thereof pay the Company, as liquidated damages and
not as a penalty, an amount equal to the sum of (a) the product of the Option
Spread multiplied by the number of shares of Class A Common Stock with respect
to which the Options were exercised during such one-year period, plus (b)
interest at a rate equal to the lesser of (i) twelve percent (12%) per annum or
(ii) the maximum interest rate permitted by applicable law, compounded
quarterly, calculated from the date you exercised the Options until the date
such payment to the Company is made. A “Competitive Entity” shall mean (1) any
company that competes (including, without limitation, by means of direct
broadcast satellite) with any of the Company’s cable television, telephone or
on-line data businesses in the New York City Metropolitan Area (as defined in
Appendix 1 attached hereto) or that competes with any of the Company’s direct
broadcast satellite, programming, cinema, sports or entertainment businesses,
nationally or regionally; or (2) any trade or professional association
representing any of the companies covered by this Paragraph 9, other than the
National Cable Television Association and any state cable television
association. Ownership of not more than one percent (1%) of the outstanding
stock of any publicly-traded company shall not be a violation of this Paragraph
9.

               By accepting this Agreement, you understand that the terms and
conditions of this Paragraph 9 may limit your ability to earn a livelihood in a
business similar to the business of the Company, but nevertheless hereby agree
that the restrictions and limitations hereof are reasonable in scope, area and
duration, and that the consideration provided under the Plan and this

-3-


Agreement is sufficient to justify the restrictions and limitations contained in
this Paragraph 9. Accordingly, in consideration thereof and in light of your
education, skills and abilities, by participating in the Plan, you hereby agree
that you will not assert, and it should not be considered, that such provisions
are either unreasonable in scope, area or duration, or will prevent you from
earning a living, or otherwise are void, voidable or unenforceable or should be
voided or held unenforceable. You further understand and hereby agree that the
restrictions and limitations contained in this Paragraph 9 are ancillary to, and
part of, the Plan and this Agreement, and are reasonably necessary to protect
the good will and business interests of the Company.

               You hereby agree that a breach or threatened breach on your part
of the restrictions and limitations contained in this Paragraph 9 will cause
such damage to the Company as will be irreparable and for that reason you
further agree that the Company shall be entitled as a matter of right to an
injunction or other equitable relief out of any court of competent jurisdiction,
restraining any further violation of this Paragraph 9 by you. The right to
injunction or other equitable relief shall be cumulative and in addition to any
and all other remedies the Company may have, including, specifically, recovery
of money damages and any other legal or equitable relief available. You hereby
waive any requirement for security or the posting of any bond or other surety
and proof of damages in connection with any temporary or permanent award of
injunctive or other equitable relief.

               10.    Securities Law Acknowledgments. You hereby acknowledge and
confirm to the Company that (i) you are aware that the shares of Class A Common
Stock are publicly-traded securities and (ii) the shares of Class A Common Stock
issuable upon exercise of the Options may not be sold or otherwise transferred
unless such sale or transfer is registered under the Securities Act of 1933, as
amended, and the securities laws of any applicable state or other jurisdiction,
or is exempt from such registration.

               11.    Governing Law. This Agreement shall be deemed to be made
under, and in all respects shall be interpreted, construed and governed by and
in accordance with, the laws of the State of New York.

               12.    Jurisdiction and Venue. You hereby irrevocably submit to
the jurisdiction of the courts of the State of New York and the Federal courts
of the United States of America located in the Southern District and Eastern
District of the State of New York in respect of the interpretation and
enforcement of the provisions of this Agreement, and hereby waive, and agree not
to assert, as a defense that you are not subject thereto or that the venue
thereof may not be appropriate. You hereby agree that mailing of process or
other papers in connection with any such action or proceeding in any manner as
may be permitted by law shall be valid and sufficient service thereof.

               13.    Right of Offset. You hereby agree that if the Company
shall owe you any amount (the “Company-Owed Amount”) under this Agreement, then
the Company shall have the right to offset against the Company-Owed Amount, to
the maximum extent permitted by law, any amounts that you may owe to the Company
or its Affiliates of whatever nature. You hereby further agree that if you shall
owe the Company any amount (the “Optionee-Owed Amount”) under Paragraph 9 of
this Agreement, then the Company shall have the right to offset the
Optionee-Owed Amount, to the maximum extent permitted by law, against any amount
you may be entitled to receive from the Company or its Affiliates under this
Agreement or otherwise (in-

-4-


cluding, without limitation, any wages, vacation pay, or other compensation or
benefit under any benefit plan or other compensatory arrangement).

               14.    The Committee. For purposes of this Agreement, the term
“Committee” means the Compensation Committee of the Board of Directors of the
Company or any replacement committee established under, and as more fully
defined in, the Plan.

               15.    Committee Discretion. The Committee has full discretion
with respect to any actions to be taken or determinations to be made in
connection with this Agreement, and its determinations shall be final, binding
and conclusive.

               16.    Amendment. The Committee reserves the right at any time to
amend the terms and conditions set forth in this Agreement, except that no such
amendment shall materially adversely affect your economic rights under this
Agreement without your consent. Any amendment of this Agreement shall be in
writing and signed by an authorized member of the Committee or a person or
persons designated by the Committee.

               17.    Options Subject to the Plan. The Options granted by this
Agreement are subject to the Plan.

               18.    Entire Agreement. This Agreement and the Plan constitute
the entire understanding and agreement of you and the Company with respect to
the Options covered hereby and supersede all prior understandings and
agreements. In the event of a conflict among the documents with respect to the
terms and conditions of the Options covered hereby, the documents will be
accorded the following order of authority: the terms and conditions of the Plan
will have highest authority followed by the terms and conditions of this
Agreement.

               19.    Successors and Assigns. The terms and conditions of this
Agreement shall be binding upon, and shall inure to the benefit of, the Company
and its successors and assigns.

               20.    Waiver. No waiver by the Company at any time of any breach
by you of, or compliance with, any term or condition of this Agreement or the
Plan to be performed by you shall be deemed a waiver of the same, any similar or
any dissimilar term or condition at the same or at any prior or subsequent time.

               21.    Severability. The terms or conditions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any term or
condition hereof shall not affect the validity or enforceability of the other
terms and conditions set forth herein.

               22.    Exclusion from Compensation Calculation. By acceptance of
this Agreement, you shall be considered in agreement that all shares of Class A
Common Stock and cash received upon each exercise of the Options shall be
considered special incentive compensation and will be exempt from inclusion as
“wages” or “salary” in pension, retirement, life insurance and other employee
benefits arrangements of the Company and its Affiliates, except as determined
otherwise by the Company. In addition, each of your beneficiaries shall be
deemed to be in agreement that all such shares of Class A Common Stock and cash
be exempt from inclusion in “wages” or “salary” for purposes of calculating
benefits of any life insurance coverage sponsored by the Company or any of its
Affiliates.

-5-


               23.    No Right to Continued Employment. Nothing contained in
this Agreement or the Plan shall be construed to confer on you any right to
continue in the employ of the Company or any Affiliate, or derogate from the
right of the Company or any Affiliate, as applicable, to retire, request the
resignation of, or discharge you, at any time, with or without cause.

               24.    Headings. The headings in this Agreement are for purposes
of convenience only and are not intended to define or limit the construction of
the terms and conditions of this Agreement.

               25.    Effective Date. Upon execution by you, this Agreement
shall be effective from and as of the Effective Date.

               26.    Signatures. Execution of this Agreement by the Company may
be in the form of an electronic or similar signature and such signature shall be
treated as an original signature for all purposes.

   CABLEVISION SYSTEMS CORPORATION


   By:      

--------------------------------------------------------------------------------

      Name:
Title:




               By your signature, you (i) acknowledge that a complete copy of
the Plan and an executed original of this Agreement have been made available to
you and (ii) agree to all of the terms and conditions set forth in the Plan and
this Agreement.

_____________________________
Optionee:  ______________________

-6-


APPENDIX 1

TO

STOCK OPTION AWARD AGREEMENT (3 YEAR VESTING)

               In the event of a “Change of Control” of the Company or a “going
private transaction,” as defined below, your entitlement to exercise the Options
shall be as follows:

               1.    If the Company or the “surviving entity”, as defined below,
has shares of common stock (or partnership units) traded on a national stock
exchange or on the over-the-counter market as reported on NASDAQ, the Committee
shall, to the extent that the Options have not been exercised and have not
expired (the “Outstanding Options”), no later than the effective date of the
transaction which results in a Change of Control or going private transaction
either (A) convert your rights in the Outstanding Options into a right to
receive an amount of cash equal to (i) the number of common shares subject or
relating to the Outstanding Options multiplied by (ii) the excess of (x) the
“offer price per share,” the “acquisition price per share” or the “merger price
per share,” each as defined below, whichever of such amounts is applicable, over
(y) the exercise price of the shares subject or relating to the Outstanding
Options, or (B) arrange to have the surviving entity grant to you in
substitution for your Outstanding Options an award of options for shares of
common stock (or partnership units) of the surviving entity on the same terms
with a value equivalent to the Outstanding Options and which will, in the good
faith determination of the Committee, provide you with an equivalent profit
potential.

               2.    If the Company or the surviving entity does not have shares
of common stock (or partnership units) traded on a national stock exchange or on
the over-the-counter market as reported on NASDAQ, the Committee shall convert
your rights in the Outstanding Options into a right to receive an amount of cash
equal to the amount calculated as per Section 1(A) above.

               3.    The cash award provided in Section 1 or 2 shall become
payable to you, and the substitute options of the surviving entity provided in
Section 1 will become exercisable (1) with respect to the Outstanding Options
that were not exercisable on the effective date of the Change of Control or
going private transaction, as the case may be, at the earlier of (a) the date on
which the Outstanding Options would otherwise have become exercisable hereunder
had they continued in effect, or (b) the date on which your employment with the
Company or the surviving entity is terminated (i) by the Company or the
surviving entity other than for Cause, if such termination occurs within three
(3) years of the Change of Control or going private transaction, (ii) by you for
“good reason,” as defined below, if such termination occurs within three (3)
years of the Change of Control or going private transaction or (iii) by you for
any reason at least six (6) months, but not more than nine (9) months after the
effective date of the Change of Control or going private transaction, or (2)
with respect to the Outstanding Options that were exercisable on the effective
date of the Change of Control or going private transaction, as the case may be,
the substitute options shall become exercisable immediately and the cash awards
shall become payable promptly. The amount payable in cash shall be payable
together with interest from the effective date of the Change of Control or going
private transaction until the date of payment at (a) the weighted average cost
of capital of the Company immediately prior to the effectiveness of the Change
of Control or going private transaction, or (b) if the Company (or the surviving
en-

-7-


tity) sets aside the funds in a trust or other funding arrangement, the actual
earnings of such trust or other funding arrangement.

               4.    As used herein,

               “Change of Control” means the acquisition, in a transaction or a
series of related transactions, by any person or group, other than Charles F.
Dolan or members of the immediate family of Charles F. Dolan or trusts for the
benefit of Charles F. Dolan or his immediate family (or an entity or entities
controlled by any of them) or any employee benefit plan sponsored or maintained
by the Company, of (1) the power to direct the management of substantially all
the cable television systems then owned by the Company in the New York City
Metropolitan Area (as hereinafter defined) or (2) after any fiscal year of the
Company in which all the systems referred to in clause (1) above shall have
contributed in the aggregate less than a majority of the net revenues of the
Company and its consolidated subsidiaries, the power to direct the management of
the Company or substantially all its assets. Net revenues shall be determined by
the independent accountants of the Company in accordance with generally accepted
accounting principles consistently applied and certified by such accountants.
“New York City Metropolitan Area” means all locations within the following
counties: (i) New York, Richmond, Kings, Queens, Bronx, Nassau, Suffolk,
Westchester, Rockland, Orange, Putnam, Sullivan, Dutchess, and Ulster in New
York State; (ii) Hudson, Bergen, Passaic, Sussex, Warren, Hunterdon, Somerset,
Union, Morris, Middlesex, Mercer, Monmouth, Essex and Ocean in New Jersey; (iii)
Pike in Pennsylvania; and (iv) Fairfield and New Haven in Connecticut.

               “Surviving entity” means the entity that owns, directly or
indirectly, after consummation of any transaction, substantially all the cable
television systems owned directly or indirectly by the Company in the New York
City Metropolitan Area prior to consummation of such transaction. If any such
entity is at least majority-owned, directly or indirectly, by any entity (a
“parent entity”) which has shares of common stock (or partnership units) traded
on a national stock exchange or the over-the-counter market, as reported on
NASDAQ, then such parent entity shall be deemed to be the surviving entity
provided that if there shall be more than one such parent entity, the parent
entity closest to ownership of the Company’s cable television systems shall be
deemed to be the surviving entity. If in connection with any transaction, a
Change of Control or going private transaction occurs and no entity shall own,
after consummation of such transaction, substantially all the cable television
systems owned by the Company in the New York City Metropolitan Area prior to
consummation of such transaction, then, notwithstanding any other provision of
this Section 4 to the contrary, there shall not be deemed to be a surviving
entity so that the provisions of Section 1(B) shall not be applicable. Ownership
of “substantially all” the Company’s New York City Metropolitan Area cable
television systems shall mean ownership, after consummation of such transaction
(or series of related transactions), of an aggregate of at least eighty percent
(80%) of the basic subscribers of all the cable television systems owned by the
Company and its consolidated subsidiaries in the New York City Metropolitan Area
prior to such transaction (or series of related transactions).

               “Going private transaction” means a transaction described in Rule
13e-3 to the Securities and Exchange Act of 1934.

               “Good reason” means

-8-


               (i)    without your express written consent any reduction in your
base salary or bonus potential, or any material impairment or material adverse
change in your working conditions (as the same may from time to time have been
improved or, with your written consent, otherwise altered, in each case, after
the Effective Date) at any time after or within ninety (90) days prior to the
Change of Control including, without limitation, any material reduction of your
other compensation, executive perquisites or other employee benefits (measured,
where applicable, by level or participation or percentage of award under any
plans of the Company), or material impairment or material adverse change of your
level of responsibility, authority, autonomy or title, or to your scope of
duties;

               (ii)    any failure by the Company to comply with any of the
provisions of this Agreement, other than an insubstantial or inadvertent failure
remedied by the Company promptly after receipt of notice thereof given by you;

               (iii)    the Company’s requiring you to be based at any office or
location more than thirty-five (35) miles from your location immediately prior
to such event except for travel reasonably required in the performance of your
responsibilities; or

               (iv)    any failure by the Company to obtain the assumption and
agreement to perform this Agreement by a successor as contemplated by Section 1.

               “Offer price per share” shall mean, in the case of a tender offer
or exchange offer which results in a Change of Control or going private
transaction (an “Offer”), the greater of (i) the highest price per share of
common stock paid pursuant to the Offer, or (ii) the highest fair market value
per share of common stock during the ninety-day period ending on the date of a
Change of Control or going private transaction. Any securities or property which
are part or all of the consideration paid for shares of common stock in the
Offer shall be valued in determining the Offer Price per share at the higher of
(A) the valuation placed on such securities or property by the Company, person
or other entity making such offer or (B) the valuation placed on such securities
or property by the Committee.

               “Merger price per share” shall mean, in the case of a merger,
consolidation, sale, exchange or other disposition of assets that results in a
Change of Control or going private transaction (a “Merger”), the greater of (i)
the fixed or formula price for the acquisition of shares of common stock
occurring pursuant to the Merger, and (ii) the highest fair market value per
share of common stock during the ninety-day period ending on the date of such
Change of Control or going private transaction. Any securities or property which
are part or all of the consideration paid for shares of common stock pursuant to
the Merger shall be valued in determining the merger price per share at the
higher of (A) the valuation placed on such securities or property by the
Company, person or other entity which is a party with the Company to the Merger,
or (B) the valuation placed on such securities or property by the Committee.

               “Acquisition price per share” shall mean the greater of (i) the
highest price per share stated on the Schedule 13D or any amendment thereto
filed by the holder of twenty percent (20%) or more of the Company’s voting
power which gives rise to the Change of Control or going private transaction,
and (ii) the highest fair market value per share of common stock during the
ninety-day period ending on the date of such Change of Control or going private
transaction.

-9-